          Case MDL No. 2967 Document 25 Filed 09/08/20 Page 1 of 23



                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION

In re: Clearview AI, Inc., Consumer Privacy   )
Litigation                                    ) MDL Docket No. 2967
                                              )




RESPONSE OF NORTHERN DISRICT OF ILLINOIS PLAINTIFFS AND PLAINTIFF
  ROBERSON TO CLEARVIEW DEFENDANTS’ MOTION TO TRANSFER AND
 COORDINATE OR CONSOLIDATE ACTIONS FOR PRETRIAL PROCEEDINGS
                 Case MDL No. 2967 Document 25 Filed 09/08/20 Page 2 of 23



                                                    TABLE OF CONTENTS

INTRODUCTION ...........................................................................................................................1

FACTUAL BACKGROUND ..........................................................................................................3

ARGUMENT .................................................................................................................................11

I.        Legal Standards. .................................................................................................................11

II.       The § 1407(a) Considerations Weigh in Favor of Transfer to the Northern District
          of Illinois. ..........................................................................................................................13

          A.         The Actions Involve One or More Common Questions of Fact. ...........................13

          B.         Transfer to the Northern District of Illinois Serves the Convenience of the
                     Parties and Promotes the Just and Efficient Conduct of the Actions.....................14

                     1.         Illinois Is the Primary Locus of the Disputes.............................................14

                     2.         The Northern District of Illinois Is the More Convenient Forum. .............16

                     3.         Transfer to the Northern District of Illinois Promotes the Just and
                                Efficient Conduct of the Actions. ..............................................................17

CONCLUSION ..............................................................................................................................19




                                                                        i
                Case MDL No. 2967 Document 25 Filed 09/08/20 Page 3 of 23



                                               TABLE OF AUTHORITIES

Bryant v. Compass Grp. USA, Inc., 958 F.3d 617 (7th Cir. 2020) ..........................................14, 18

Burger King Corp. v. Rudzewicz, 471 U.S. 462 (1985) ...................................................................5

Curry v. Revolution Labs., L.L.C., 949 F.3d 385 (7th Cir. 2020) ....................................................5

McCollough v. Smarte Carte, Inc., No. 16 C 30777, 2016 WL 4077108 (N.D. Ill. 2016) ...........18

Namuwonge v. Kronos, Inc., No. 1:19-cv-3239, 2019 WL 6253807 (N.D. Ill. 2019) ..................18

In re: Antibiotic Drugs, 309 F.Supp. 155 (J.P.M.L. 1970) ......................................................12, 13

In re: Best Buy Co., Inc., Cal. Song-Beverly Credit Card Act Litig.,
        804 F.Supp.2d 1376 (J.P.M.L. 2011).................................................................................12

In re: Crest Sensitivity Treatment & Protection Toothpaste Mkt’g and Sales Practices Litig.,
        867 F.Supp.2d 1348 (J.P.M.L. 2012).......................................................................... 11, 12

In re: Fairlife Milk Prod. & Sales Practices Litigation, 396 F.Supp.3d (J.P.M.L. 2019).............18

In re: Fluidmaster, Inc., 65 F.Supp.3d 1397 (J.P.M.L. 2014) .................................................15, 16

In re: Helicopter Crash Near Wendle Creek, British Columbia, in Aug. 8, 2002,
        542 F. Supp. 2d 1362 (J.P.M.L. 2008).........................................................................17, 18

In re: Hudson, 710 F.3d 716 (7th Cir. 2013) ...........................................................................10, 17

In re: McDonald’s French Fries Litigation, 444 F.Supp.2d 1342 (J.P.M.L. 2006) ......................16

In re: Time Warner Cable, Inc., Tel. Cons. Prot. Act (TCPA) Litig.,
        247 F.3d 1388 (J.P.M.L. 2016) ..........................................................................................13

In re: U.S. Fin’l Sec. Litig., 375 F.Supp. 1403 (J.P.M.L. 1974)....................................................12

In re: Zyprexa Prod. Liab. Litig., 314 F.Supp.2d 1380 (J.P.M.L. 2004).......................................12

                                   STATUTES AND OTHER AUTHORITIES

28 U.S.C. § 1407(a) ............................................................................................................... passim

Manual for Complex Litigation, (4th ed. 2016) .........................................................................6, 12




                                                                    ii
            Case MDL No. 2967 Document 25 Filed 09/08/20 Page 4 of 23



                                        INTRODUCTION

       Plaintiffs in the five Northern District of Illinois putative class actions pending before the

Panel 1 (the “N.D. Ill. Plaintiffs”) and one of the Southern District of New York putative class

actions pending before the Panel 2 (collectively, the “Coalition Plaintiffs”): (a) submit this brief in

support of coordination or consolidation of all related and tag-along actions (collectively, the

“Related Actions”) pursuant to 28 U.S.C. § 1407; and (b) respectfully request transfer of all actions

to the Northern District of Illinois for consolidated proceedings before the Honorable Sharon

Johnson Coleman. Of the twenty named plaintiffs in the eleven Related Actions, sixteen are Illinois

residents seeking to enforce their rights and those of Illinois class members under the Illinois

Biometric Information Privacy Act (“BIPA”), 740 ILCS 14/1, et seq. The remaining plaintiffs are

on opposite coasts – two from California, one from New York and one from Virginia. Relatedly,

ten of the eleven cases assert claims under BIPA. None of the cases pending in the Southern

District of New York allege any federal claims or specific violations of New York law.

       Requiring 80% of the named plaintiffs – i.e., those who are from Illinois – to litigate their

Illinois claims in a New York federal court would undoubtedly greatly inconvenience them. In



1
  The N.D. Ill. Plaintiffs have harmoniously self-organized and agreed to a leadership structure,
which Judge Coleman has adopted. Presently, four of the five actions are related before Judge
Coleman, and three of those cases have been consolidated with Mutnick v. Clearview AI, Inc.
(“Mutnick”), No. 1:20-cv-512 (N.D. Ill.) (filed Jan. 22, 2020). The plaintiffs in the fourth related
case have agreed to consolidation in the event their pending motion to remand is denied. While a
stay order has precluded the relation, reassignment and consolidation of the fifth case, plaintiff and
plaintiff’s counsel in that case have agreed to those actions. Moreover, plaintiff’s counsel in that
case has filed a Notice of Potential Tag-Along Action/Related Action. See J.P.M.L. Dkt. 21. The
four other actions are: Hall v. Clearview AI, Inc. (“Hall”), No. 1:20-cv-846 (N.D. Ill.)
(consolidated); Marron v. Clearview AI, Inc. (“Marron”), No. 1:20-cv-2989 (N.D. Ill.)
(consolidated); Thornley v. Clearview AI, Inc. (“Thornley”), No. 1:20-cv-3843 (N.D. Ill.) (related);
and Carmean v. Macy’s Retail Holdings, Inc. (“Carmean”), No. 1:20-cv-4589 (N.D. Ill.) (Aspen,
J.) (collectively the “N.D. Ill. Actions”). Counsel in Hall and Carmean are the same.
2
  The plaintiff in Roberson v. Clearview AI, Inc., No. 1:20-cv-3705-CM (S.D.N.Y.) (“Roberson”)
joins in this submission. Roberson originally was filed in the Eastern District of Virginia.
                                                  1
            Case MDL No. 2967 Document 25 Filed 09/08/20 Page 5 of 23



contrast, with most of the plaintiffs residing in Illinois and the others on opposite coasts,

centralizing these cases in the Northern District of Illinois’ geographically central location

provides the greatest amount of convenience for all parties.

       Additionally, the N.D. Ill. Actions have progressed much further than the six actions

pending in the Southern District of New York (the “New York Actions”). A fully briefed motion

for preliminary injunction is currently pending against Defendants Clearview AI, Inc.

(“Clearview”); Hoan Ton-That and Richard Schwartz (collectively, the “Clearview Defendants”)

in the N.D. Ill. Actions. Judge Coleman has indicated that she has begun reviewing the motion’s

merits and appears to be close to issuing a ruling, having requested that the N.D. Ill. Plaintiffs

submit a proposed order.

       Further, Judge Coleman has issued a detailed opinion denying the Clearview Defendants’

motion to dismiss for lack of personal jurisdiction or, alternatively, motion to transfer venue to the

Southern District of New York (the “Motion to Dismiss/Transfer”). In the opinion, Judge Coleman

highlighted the Clearview Defendants’ many connections and contacts with Illinois and rejected

many of the same arguments the Clearview Defendants now present to the Panel.

       Judge Coleman has also systematically organized the N.D. Ill. Actions. As discussed

above, Judge Coleman has related and consolidated the actions where appropriate. Moreover, she

has appointed interim lead class counsel and ordered the filing of a consolidated complaint and

answer. With Judge Coleman actively moving the N.D. Ill. Actions forward, the Clearview

Defendants filed the present motion and a concurrent motion to stay the N.D. Ill. Actions.

       In contrast to the progress of the N.D. Ill. Actions, the New York Actions have stagnated.

Beyond the plaintiffs filing their complaints and the Clearview Defendants seeking to delay their

answers, the parties have taken virtually no action.



                                                  2
            Case MDL No. 2967 Document 25 Filed 09/08/20 Page 6 of 23



        Based on the above-described facts, the Northern District of Illinois is the most appropriate

transferee forum. Illinois is the common thread running through all of the cases, save one, and the

plaintiff in the outlier case favors transfer to the Northern District of Illinois. Beyond being central

to the legal and factual issues, Illinois is geographically central. Moreover, as discussed below, all

of the Defendants do business in Illinois and some of them are located here. As such, no Defendant

can credibly claim inconvenience by having to litigate in Illinois. Thus, centralization and

coordination in the Northern District of Illinois best further § 1407(a)’s dual objectives of

promoting convenience and the just and efficient conduct of the actions.

                                   FACTUAL BACKGROUND

The Clearview Defendants’ Biometric Database

        The Clearview Defendants created a biometric database (the “Biometric Database”)

containing images and biometric data of over three billion people. The Clearview Defendants

obtained the images and biometric data by scraping photographs from the internet and then

performing scans of the facial geometry of each face appearing in each image. After collecting and

obtaining the images’ biometric data, the Clearview Defendants sold and distributed the data to

public and private entities in order generate profits.

        The Clearview Defendants marketed the Biometric Database as a product that could help

public and private entities identify unknown individuals merely by uploading images to the

database. According to the Clearview Defendants: (a) a user of the Biometric Database could

upload an image to the database to learn the identity of the person in the image; (b) the Clearview

Defendants and the database would then perform a biometric scan of that image to determine if it

matched any images in the database; and, if so, (c) the Clearview Defendants would inform the

user of the match and provide the identity of the unknown person in the image.



                                                   3
            Case MDL No. 2967 Document 25 Filed 09/08/20 Page 7 of 23



The Defendants

       The Clearview Defendants

       In denying the Clearview Defendants’ Motion to Dismiss/Transfer, Judge Coleman found

that the Clearview Defendants were subject to jurisdiction in Illinois and made the following

findings based on the parties’ evidence, allegations and averments (see Exhibit 1 (Order)):

       Defendants Ton-That and Schwartz founded Defendant Clearview in 2017. Id. at 3. 3 Ton-

That is Clearview’s CEO, responsible for managing Clearview’s technological matters. Id.

Schwartz is Clearview’s president, responsible for managing Clearview’s sales. Id. at 3-4.

       Ton-That and Schwartz have executed hundreds of agreements with public and private

Illinois entities on Clearview’s behalf, including agreements with the Illinois Secretary of State,

Chicago Police Department, the Rockford Police Department and the Naperville Police

Department. Id. at 4. Through the agreements, the Clearview Defendants provide the public and

private entities with access to the Biometric Database. Id. The Clearview Defendants directed the

Illinois Secretary of State to make payments to Schwartz’s residence. Id.

       Images in the Biometric Database were uploaded and created from Illinois-based websites

and internet platforms or companies who operate servers in Illinois. Id. “Simply put, defendants

took biometric information from Illinois residents, created a surveillance database, and then

marketed and sold licenses to this database to entities in Illinois.” Id.

       While the Clearview Defendants submitted declarations claiming a lack of connection to

Illinois, Judge Coleman found that “Defendants’ argument is untenable for several reasons . . . .”

Id. at 4-5. Specifically, she found that the sworn declarations conflicted with the evidence,




3
 Page number references for docketed filings are to the ECF page numbers. Further, references to
“Dkt.” are to the docket in Mutnick, a copy of which is attached hereto as Exhibit 2.
                                                   4
            Case MDL No. 2967 Document 25 Filed 09/08/20 Page 8 of 23



allegations and averments in the case and resolved the conflict in favor of the N.D. Ill. Plaintiffs.

Id., citing Curry v. Revolution Labs., L.L.C., 949 F.3d 385, 393 (7th Cir. 2020). Notably, the

Clearview Defendants have presented those same defective sworn declarations in connection with

their present motion. See J.P.M.L. Dkt. 1-3, 1-4. Further, Judge Coleman found that the Clearview

Defendants’ physical presence in Illinois was not necessary for them to have conducted business

in Illinois. Ex. 1 at 5, citing Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476 (1985).

       The Other Defendants

       In addition to the Clearview Defendants, one action names Macy’s Retail Holdings, Inc.

(“Macy’s”) as a defendant (see Carmean Dkt. 8), and one action names Wynndalco Enterprises,

LLC (“Wynndalco”) and its principles as defendants (see Calderon Dkt. 52). Macy’s operates

retail stores in Illinois and used the Biometric Database. Carmean Dkt. 8 ¶¶ 3-4, 10. Wynndalco

and its principles are Illinois residents and provided the Biometric Database to the Chicago Police

Department. Calderon Dkt. 52 ¶¶ 7, 15 (amended complaint); Calderon Dkt. 53-58 (summonses).

The Various Actions

       The N.D. Ill. Actions

       The N.D. Ill. Plaintiffs are Illinois residents who have commenced five separate class

actions arising from the Clearview Defendants’ alleged unlawful conduct in collecting, capturing,

obtaining, distributing and profiting off of the plaintiffs’ and class members’ biometric data. Each

complaint alleges BIPA violations on behalf of an Illinois class of residents. Additionally, in the

broadest-based complaint of any of the Related Actions, Mutnick alleges multiple constitutional

violations and a common law unjust enrichment claim on behalf of a nationwide class. The

plaintiffs in Hall and Carmean also allege Illinois consumer fraud claims.




                                                 5
            Case MDL No. 2967 Document 25 Filed 09/08/20 Page 9 of 23



       The N.D. Ill. Plaintiffs have self-organized, as encouraged by the Manual for Complex

Litigation. See Manual for Complex Litigation, §§ 10.22, 21.272. This cooperation has resulted in

the appointment of Scott R. Drury (“Drury”) and Mike Kanovitz (“Kanovitz”) of Loevy & Loevy,

counsel in Mutnick, as interim lead class counsel for the N.D. Ill. Actions. Ex. 2 at Dkt. 90.

       Plaintiff Mutnick was the first to file a complaint against the Clearview Defendants, and

the case was assigned to the Honorable Sharon Johnson Coleman. Id. at Dkt. 1. To ease the burden

on the Court, as additional Clearview-related matters were filed, Plaintiff Mutnick moved to relate

them. See id. at Dkt. 40, 71, 77. Judge Coleman has granted those motions and related Hall, Marron

and Thornley. 4 Id. at Dkt. 61, 72, 77. Judge Coleman has also consolidated Hall and Marron with

Mutnick at Plaintiff Mutnick’s request. Id. at Dkt. 82, 87. Because counsel in Thornley have moved

to remand their matter, Plaintiff Mutnick withdrew his request to consolidate Thornley. See id. at

Dkt. 82, 85. The Thornley plaintiffs have agreed to consolidation in the event their matter is not

remanded. See id. Similarly, while the Thornley plaintiffs have joined in the submission of this

brief, they continue to maintain that their action should be remanded and, therefore, not be part of

any consolidated matter.

       At the time Judge Coleman ordered consolidation, she also ordered the N.D. Ill. Plaintiffs

to file a consolidated complaint by August 31, 2020 and the Clearview Defendants to answer by

September 14, 2020. See id. at Dkt. 87. Before the N.D. Ill. Plaintiffs could file their consolidated

complaint, the Clearview Defendants filed the present motion and a concurrent motion to stay the

N.D. Ill. Actions, which the court granted. Id. at Dkt. 92, 97. The N.D. Ill. Plaintiffs have sought

reconsideration of that stay order. Id. at Dkt. 100.




4
 Carmean has not yet been related, reassigned or consolidated because it was later filed and a stay
order now prevents a motion to relate, reassign and consolidate Carmean.
                                                  6
           Case MDL No. 2967 Document 25 Filed 09/08/20 Page 10 of 23



       Beyond the above-described procedural progress, Plaintiff Mutnick has also filed a motion

for preliminary injunction, which the parties have fully briefed. Id. at Dkt. 30-33, 56, 63-65, 68.

On two occasions, Judge Coleman has indicated that she has begun reviewing the merits of the

motion, and on August 14, 2020, the court requested that Drury submit a proposed order for the

preliminary injunction, which he did. See id. at Dkt. 61 at 3; Dkt. 100-1 at 2.

       The progress of the N.D. Ill. Actions is quite remarkable given the Clearview Defendants’

repeated attempts to delay progress. Almost every time the N.D. Ill. Plaintiffs sought to advance

the actions, the Clearview Defendants sought delay. When Plaintiff Mutnick moved for a

preliminary injunction, the Clearview Defendants sought a stay. Id. at Dkt. 47. When Plaintiff

Mutnick moved for consolidation, the Clearview Defendants responded that consolidation should

not be addressed until their Motion to Dismiss/Transfer was decided – i.e., they sought a de facto

stay. Id. at Dkt. 84. In response to the ordering of a consolidated complaint and answer thereto, as

well as a proposed order on the preliminary injunction motion, the Clearview Defendants filed the

present motion and, again, sought a stay. Id. at Dkt. 92, 97.

       The New York Actions

       In sharp contrast to the N.D. Ill. Actions, the New York Actions have stagnated. 5 Beyond

the plaintiffs filing their complaints and the Clearview Defendants seeking to delay filing any

answers, the parties have taken virtually no action. The parties have not self-organized, have not

submitted leadership applications 6 and have not pursued any relief on behalf of any class members.



5
  The six New York Actions are: (a) Calderon v. Clearview AI, Inc. (“Calderon”), No. 1:20-cv-
1296-CM (S.D.N.Y.); (b) Broccolino v. Clearview AI, Inc. (“Broccolino”), No. 1:20-cv-2222-CM
(S.D.N.Y.); (c) McPherson v. Clearview AI, Inc. (“McPherson”), No. 1:20-cv-3053-CM
(S.D.N.Y.); (d) Burke v. Clearview AI, Inc. (“Burke”), No. 1:20-cv-3104-CM; (e) John v.
Clearview AI, Inc. (“John”), No. 1:20-cv-3481-CM (S.D.N.Y.); and (f) Roberson.
6
  Early in the case, plaintiffs’ counsel in Calderon sought appointment as interim lead counsel.
Calderon Dkt. 17. Chief Judge McMahon declined to take action on the motion because, as
                                                 7
            Case MDL No. 2967 Document 25 Filed 09/08/20 Page 11 of 23



       Of the six New York Actions, all but Roberson have an Illinois plaintiff and allege BIPA

violations. Roberson is part of the coalition submitting this brief. Two of the actions (Burke and

McPherson) have the same counsel. Of the twelve named New York Action plaintiffs, eight are

from Illinois. The remaining four plaintiffs reside on opposite coasts: two are from California, one

is from New York and one is from Virginia.

       As in the N.D. Ill. Actions, the New York Actions alleging BIPA violations are brought on

behalf of a putative class of Illinois residents. The plaintiffs in Burke and John also assert

California state law claims on behalf of a putative California subclass. As in Mutnick, the plaintiffs

in John also assert an unjust enrichment claim on behalf of a putative nationwide class. The

plaintiff in Roberson asserts violations of Virginia law on behalf of a putative Virginia class. None

of the New York Actions assert federal claims or specific violations of New York law.

Efforts to Coordinate the Cases

       The Motion to Intervene

       On April 15, 2020, Chief Judge McMahon entered a Directive in which she questioned

why the New York Actions (there were two at the time) were pending in the Southern District of

New York:

       It is not at all clear to me that these cases belong in this court. They arise under an
       Illinois statute [BIPA]. They are brought on behalf of a class of persons who, while
       residing in the State of Illinois, had certain “biometrics” . . . “scraped” by
       Defendants and used without their consent in violation of the Illinois statute. While
       it is possible that some members of the putative class no longer reside in Illinois, it
       is beyond cavil that the Illinois statute applied only to Illinois residents and that the
       vast majority of class members presently reside in the state.




discussed below, it was not clear to her at that time that the cases belonged in the Southern District
of New York. Calderon Dkt. 21 at 1.
                                                  8
           Case MDL No. 2967 Document 25 Filed 09/08/20 Page 12 of 23



Calderon Dkt. 21 at 1-2. Prompted by that Directive, Plaintiff Mutnick moved to intervene in the

New York Actions and to dismiss, stay or transfer those cases to the Northern District of Illinois.

Calderon Dkt. 22.

        Chief Judge McMahon denied the motion to intervene and, therefore, did not reach the

merits of the motion to transfer. Calderon Dkt. 51 at 15, 17-18. Chief Judge McMahon found that

the New York Actions and Plaintiff Mutnick’s case “raise different legal issues, have partially

non-overlapping class definitions, and may require different discovery.” Id. at 12. According to

the court, the differences undercut any claimed interest in seeing that the actions were resolved in

the same manner. See id. Relatedly, the court rejected concerns regarding the potential for

conflicting interpretations of legal issues, finding that “[i]dentical issues of law arise in pending

cases all the time. Sometimes they give rise to conflicting interpretations of law . . . .” Id. at 13.

        While Chief Judge McMahon did not reach the merits of Plaintiff Mutnick’s transfer

motion, in dicta she noted that circumstances had changed since the issuance of the Directive,

namely: (a) four additional actions had been filed or transferred to the Southern District of New

York; (b) the new actions asserted claims under laws of various states; and (c) a question existed

as to whether the Northern District of Illinois had personal jurisdiction over the Clearview

Defendants. Id. at 15, 17-18. The court further observed that Roberson had been transferred from

the Eastern District of Virginia after the judge there determined that the Southern District of New

York was a more appropriate forum. Id. at 17-18. The court also noted in dicta that “[b]y all

indications, New York is the primary locus of the disputes,” pointing to the physical location of

the Clearview Defendants and their records and the then unresolved question of the Northern

District of Illinois’ jurisdiction over those Defendants. Id. at 15.




                                                   9
           Case MDL No. 2967 Document 25 Filed 09/08/20 Page 13 of 23



       The Clearview Defendants’ Motion to Transfer

       As discussed above, this is not the Clearview Defendants’ first attempt to transfer this case.

They already have tried and failed before Judge Coleman. See Ex. 1. In refusing to transfer the

N.D. Ill. Actions, Judge Coleman found that multiple factors favored or strongly favored venue in

the Northern District of Illinois. Id. at 7. For instance, Judge Coleman found that “Illinois courts

have much more familiarity with Illinois’ BIPA statute than the Southern District of New York.

And Illinois courts, including its federal courts, have a strong interest in protecting the privacy

rights of Illinois residents.” Id. (emphasis added). Further, she found that the N.D. Ill. Plaintiffs’

choice of their home forum weighed in favor of the Northern District of Illinois. Id.

       Judge Coleman found that other factors were neutral or only slightly favored the Southern

District of New York. Id. at 6-7. Specifically, she found the “convenience factors” to be neutral

“in light of modern discovery practices, especially now during the COVID-19 pandemic where

depositions and court hearings are done remotely via video and audio conferencing.” Id., citing In

re: Hudson, 710 F.3d 716, 719 (7th Cir. 2013). Further, she found that court congestion only

slightly favored the Southern District of New York, noting that the time from filing to disposition

in the Northern District of Illinois and the Southern District of New York was 15 months and 14.7

months, respectively. Id. at 7. She further noted that the time from filing to trial was 39 months

and 31 months, respectively. Id. Judge Coleman’s analysis did not consider the Southern District

of New York’s more congested MDL docket. 7

       Finally, quoting Judge McMahon, Judge Coleman rejected the contention that the N.D. Ill.

Actions should be transferred to the Southern District of New York because similar cases were




See https://www.jpml.uscourts.gov/sites/jpml/files/Pending_MDL_Dockets_By_District-
7

August-17-2020.pdf.
                                                 10
           Case MDL No. 2967 Document 25 Filed 09/08/20 Page 14 of 23



pending there. Ex. 1 at 7-8. Judge Coleman specifically pointed to the fact that the cases “‘raise

different legal issues, have partially non-overlapping class definitions, and may require different

discovery.’” Id. at 8, quoting Calderon Dkt. 51 at 12.

       The N.D. Ill. Plaintiffs Convene the Parties to Discuss Alternatives to Consolidation

       Recognizing that two federal judges found substantive differences in the N.D. Ill. and New

York Actions and that only two districts are involved in this motion to transfer, Drury, on behalf

of the N.D. Ill. Plaintiffs, convened a conference call with all parties to discuss informal

alternatives to consolidation. Exhibit 3 (email). Each plaintiff and defendant was represented

during the call. 8 During the call, Drury queried whether informal cooperation among the parties

would be preferable to consolidation. Specifically, Drury queried whether the parties could

eliminate duplicative discovery by agreeing that deposition notices could be filed in all related

cases and that discovery relevant to more than one action could be used in each such action. See

In re: Crest Sensitivity Treatment & Protection Toothpaste Mkt’g and Sales Practices Litig., 867

F.Supp.2d 1348 (J.P.M.L. 2012) (“Crest Litig.”). During the call, concerns were raised regarding

class certification and inconsistent decisions on substantive motions in the absence of

centralization. The parties did not agree to informal alternatives to consolidation.

                                           ARGUMENT

I.     Legal Standards.

       Pursuant to 28 U.S.C. § 1407(a), “[w]hen civil actions involving one or more common

questions of fact are pending in different districts, such actions may be transferred to any district

. . . upon [the Panel’s] determination that transfers for such proceedings will be for the convenience




8
 Macy’s was not included in the call because the Notice of Tag-Along Action/Related Action had
not yet been filed. See J.P.M.L. Dkt. 21.
                                                 11
           Case MDL No. 2967 Document 25 Filed 09/08/20 Page 15 of 23



of the parties and witnesses and will promote the just and efficient conduct of such actions.” 28

U.S.C. § 1407(a); see also Manual for Complex Litigation, § 20.131 (4th ed. 2016). “[T]he

prevalence of common factual issues and similar class allegations necessitates transfer of all

actions to a single district for coordinated or consolidated pretrial proceedings under Section 1407

in order to prevent duplication of discovery and eliminate the possibility of inconsistent or

overlapping class determinations.” In re: U.S. Fin’l Sec. Litig., 375 F.Supp. 1403, 1404 (J.P.M.L.

1974). As set forth in the Manual for Complex Litigation, in selecting a transferee forum, the panel

should consider “the site of the occurrence of the common facts, where the cost and inconvenience

will be minimized, and the experience, skill, and caseloads of available judges.” Manual for

Complex Litigation, § 20.131 (4th ed. 2016).

       Transfer under § 1407 does not require a “complete identity or even majority of common

factual issues . . . .” In re: Zyprexa Prod. Liab. Litig., 314 F.Supp.2d 1380, 1381 (J.P.M.L. 2004).

Similarly, “the applicability of different legal principles will not prevent the transfer of an action

under section 1407 if the requisite common questions of fact exist.” In re: Antibiotic Drugs, 309

F.Supp. 155, 156 (J.P.M.L. 1970).

        Before seeking transfer, parties should first consider all other options. See In re: Best Buy

Co., Inc., Cal. Song-Beverly Credit Card Act Litig., 804 F.Supp.2d 1376, 1378 (J.P.M.L. 2011)

(“Best Buy Litig.”). Alternatives to be considered include informal efforts among counsel to

coordinate written and oral discovery. See Crest Litig., 867 F.Supp.2d at 1348. Where a transfer

request involves a limited number of cases and informal coordination opportunities exist, transfer

may be denied. See Best Buy Litig., 804 F.Supp.2d at 1378 (denying transfer); Crest Litig., 867

F.Supp.2d at 1348 (denying transfer). Further, where cases present different legal issues, involve

non-overlapping classes and may require different discovery, the claimed interest in resolving the



                                                 12
            Case MDL No. 2967 Document 25 Filed 09/08/20 Page 16 of 23



cases in the same manner is undercut. See In re: Time Warner Cable, Inc., Tel. Cons. Prot. Act

(TCPA) Litig., 247 F.3d 1388 (J.P.M.L. 2016).

II.    The § 1407(a) Considerations Weigh in Favor of Transfer to the Northern District of
       Illinois.

       A.      The Actions Involve One or More Common Questions of Fact.

       The N.D. Ill. Actions and the New York Actions share common questions of fact, thereby

satisfying the threshold transfer factor under § 1407(a). At base, the various actions arise out of

the Clearview Defendants’ alleged unlawful conduct in collecting, capturing, obtaining,

distributing and profiting off of citizens’ biometric data. Moreover, the actions share common legal

questions. Except for Roberson, all of the cases allege violations of Illinois’ Biometric Information

Privacy Act on behalf of overlapping Illinois classes. Further, Mutnick and John allege overlapping

nationwide classes. These mostly Illinois-based commonalities weigh in favor of transfer to and

consolidation in the Northern District of Illinois. This conclusion is not impacted by the fact that

the parties have asserted varying legal claims based on the common factual questions. See In re:

Antibiotic Drugs, 309 F.Supp. at 156.

       Recognizing that transfer under § 1407(a) is the exception, not the rule, the N.D. Ill.

Plaintiffs have explored alternatives to transfer. Based on Chief Judge McMahon’s initial

indication that all of the cases may belong in Illinois, Plaintiff Mutnick sought to intervene in the

New York Actions and have them transferred to Illinois. Further, the N.D. Ill. Plaintiffs convened

all of the parties to explore the possibility of informal coordination, to no avail. Relatedly, the

Clearview Defendants sought to transfer the N.D. Ill. Actions to the Southern District of New

York, an effort that Judge Coleman soundly rejected. See Ex. 1.

       The Coalition Plaintiffs recognize that two federal courts have found that differences in the

cases – i.e., different legal issues, non-overlapping classes and different discovery – undercut the

                                                 13
             Case MDL No. 2967 Document 25 Filed 09/08/20 Page 17 of 23



interest in the cases being resolved in the same manner. Ex. 2 at Dkt. 86 at 8; Calderon Dkt. 51 at

12. The Coalition. Plaintiffs do not dispute those findings but respectfully submit that the

commonalities among the cases and the potential for disparate rulings favor transfer under § 1407.

        B.      Transfer to the Northern District of Illinois Serves the Convenience of the
                Parties and Promotes the Just and Efficient Conduct of the Actions.

        Contrary to the Clearview Defendants’ contention, the factors for selecting a transferee

forum strongly weigh in favor of the Northern District of Illinois.

                1.      Illinois Is the Primary Locus of the Disputes.

        The facts make clear that the primary locus of the disputes is Illinois and that the Northern

District of Illinois possesses the strongest connection to this litigation. The common thread linking

all but one of the cases together is Illinois’ BIPA statute. And the plaintiff in the outlier case

(“Roberson”) favors transfer to the Northern District of Illinois. Notably, the BIPA violations and

resulting injuries occurred in Illinois – the place where the Clearview Defendants failed to provide

all Illinois plaintiffs and class members with the requisite notice under BIPA and deprived them

of the opportunity to give the requisite consent to use their biometric data. See Bryant v. Compass

Grp. USA, Inc., 958 F.3d 617, 624-25 (7th Cir. 2020) (concrete harm from failure to provide

Illinois plaintiff with requisite information in Illinois)

        Moreover, 80% of the named plaintiffs call Illinois their home, and each Defendant is

subject to jurisdiction in Illinois. Also, Plaintiff Mutnick, an Illinois resident and the filer of the

first complaint against the Clearview Defendants, filed his complaint in the Northern District of

Illinois. Importantly, his complaint is the broadest in nature of any of the complaints, asserting




                                                   14
            Case MDL No. 2967 Document 25 Filed 09/08/20 Page 18 of 23



multiple federal constitutional violations on behalf of a nationwide class, in addition to state and

common law claims. 9 See In re: Fluidmaster, Inc., 65 F.Supp.3d 1397, 1398 (J.P.M.L. 2014).

        While Chief Judge McMahon observed in dicta that transfer to the Northern District of

Illinois may not be appropriate and that “[b]y all indications, New York is the primary locus of the

disputes,” Calderon Dkt. 51 at 15, she did not have the benefit of the more fully developed facts

presented to Judge Coleman and now presented to the Panel. At the time Chief Judge McMahon

issued her order, six New York Actions were pending, as opposed to only two N.D. Ill. Actions.

There now are five N.D. Ill. Actions and a vast majority of all: (a) named plaintiffs are from

Illinois; and (b) filed cases allege BIPA violations. Further, with Roberson being part of the

coalition seeking transfer to the Northern District of Illinois, plaintiffs in six of the eleven cases

favor transfer to that District.

        Moreover, at the time of Chief Judge McMahon’s opinion, a question existed regarding the

Northern District of Illinois’ jurisdiction over the Clearview Defendants. That question has now

been resolved against the Clearview Defendants. In connection with that resolution, Judge

Coleman found that the Clearview Defendants have many more ties to Illinois than they indicated

in their declarations. Notably, whereas Judge Coleman had to consider the Clearview Defendants’

connections to Illinois in order to rule on the Motion to Dismiss/Transfer, Chief Judge McMahon

did not have to do the same because she never reached the merits of Plaintiff Mutnick’s transfer

motion. See Calderon Dkt. 51 at 17.




9
 The Clearview Defendants incorrectly contend that John is the broadest complaint because it
asserts claims under California, New York and Illinois law. See J.P.M.L. Dkt. 1-1 at 18. John does
not allege any specific violations of New York law. Moreover, its discrete state law claims are not
broader or more diverse than Mutnick’s nationwide federal constitutional claims.
                                                 15
           Case MDL No. 2967 Document 25 Filed 09/08/20 Page 19 of 23



       Finally, while Chief Judge Coleman correctly pointed out that Roberson had been

transferred to the Southern District of New York, the judge ordering the transfer was not presented

with any of the facts favoring transfer to the Northern District of Illinois. The only districts

involved in the transfer motion were the Eastern District of Virginia and the Southern District of

New York. Roberson Dkt. 24. Finally, the Coalition Plaintiffs note that none of the New York

Actions assert any federal claims or specific violations of New York law. In short, other than the

Clearview Defendants’ self-serving desire to litigate these cases in New York, they have no viable

or objective basis for seeking transfer to the Southern District of New York.

               2.      The Northern District of Illinois Is the More Convenient Forum.

       With a vast majority of the named plaintiffs residing in Illinois, the other plaintiffs

dispersed on opposite coasts, and putative class members dispersed throughout the country, the

Northern District of Illinois’ geographically central location makes it the more convenient and

accessible forum. In re: Fluidmaster, Inc., 65 F.Supp.3d at 1398 (observing the Northern District

of Illinois “offers a geographically accessible forum for this nationwide litigation”); In re:

McDonald’s French Fries Litigation, 444 F.Supp.2d 1342, 1343 (J.P.M.L. 2006) (“given the

geographic dispersal of the constituent actions, the Northern District of Illinois offers a relatively

geographically central and accessible forum for this litigation.”). This conclusion is underscored

by the fact that: (a) five of the actions are pending in the Northern District of Illinois, and

Roberson’s counsel has joined the coalition seeking transfer to that District; (b) the Wynndalco

Defendants are based in Illinois, and the other Defendants regularly do business in Illinois; and (c)

the Northern District of Illinois is in close proximity to two major airports.

       None of the Clearview Defendants’ convenience arguments change the above-stated

conclusion. Their arguments largely center on the physical location of Clearview officers,



                                                 16
           Case MDL No. 2967 Document 25 Filed 09/08/20 Page 20 of 23



employees and documents. See J.P.M.L. Dkt. 1-1 at 16. Those arguments ignore the realities of

modern-day discovery, especially since the COVID-19 pandemic, where hearings and depositions

are routinely conducted via video or audio. See In re: Hudson, 710 F.3d at 719. Similarly, in

modern times, documents are routinely exchanged electronically, and a technology company like

Clearview cannot credibly contend that its “documents” only exist in paper form.

               3.      Transfer to the Northern District of Illinois Promotes the Just and
                       Efficient Conduct of the Actions.

       For multiple reasons, transfer to the Northern District of Illinois promotes the just and

efficient conduct of the actions. First, the N.D. Ill. Actions are more advanced than the New York

Actions, and transfer to New York will, thus, waste resources. The N.D. Ill. Actions are organized

and consolidated and a fully-briefed motion for preliminary injunction is pending. It appears that

Judge Coleman has begun reviewing the merits of that motion and appears to be close to ruling on

it. Transferring the N.D. Ill. Actions to New York would result in a waste of those efforts and

require a different judge to take up the issue anew. See In re: Helicopter Crash Near Wendle Creek,

British Columbia, in Aug. 8, 2002, 542 F. Supp. 2d 1362, 1363 (J.P.M.L. 2008) (“the transferee

judge has developed a familiarity with the allegations, uses, parties and counsel involved in this

docket, which will further the expeditious resolution of the litigation taken as a whole.”).

       Second, ten of the eleven actions are brought on behalf of Illinois plaintiffs seeking to

enforce an Illinois statute for violations of their privacy rights in Illinois, and the only case not

involving an Illinois plaintiff (Roberson) favors transfer to the Northern District of Illinois. Judge

Coleman has found that Illinois’ interest in deciding BIPA cases far outweighs that of the Southern

District of New York: “Illinois courts have much more familiarity with Illinois’ BIPA statute than

the Southern District of New York. And Illinois courts, including its federal courts have a strong

interest in protecting the privacy rights of Illinois residents.” Ex. 1 at 7. Relatedly, BIPA legal

                                                 17
            Case MDL No. 2967 Document 25 Filed 09/08/20 Page 21 of 23



issues are well-developed in the Seventh Circuit, as most recently evidenced by its opinion in

Bryant, supra. In sharp contrast, it appears the Southern District of New York and the Second

Circuit have presided over a total of two BIPA cases, as the Clearview Defendants concede. See

J.P.M.L. Dkt. 1-1 at 18, n.6. In short, no judicial district is more qualified to oversee this BIPA-

centered litigation than the Northern District of Illinois

        As for the non-BIPA claims, Judge Coleman, like other federal judges, will be able to

skillfully address those claims. The Clearview Defendants highlighted this general proposition in

their brief. See id.

        Third, Judge Coleman has personally presided over BIPA class actions. See McCollough

v. Smarte Carte, Inc., No. 16 C 3777, 2016 WL 4077108 (N.D. Ill. 2016); Namuwonge v. Kronos,

Inc., No. 1:19-cv-3239, 2019 WL 6253807 (N.D. Ill. 2019). This weighs in favor of transfer to the

Northern District of Illinois. See In re: Helicopter Crash Near Wendle Creek, British Columbia,

in Aug. 8, 2002, 542 F. Supp. 2d at 1363, supra.

        Fourth, Judge Coleman is an experienced jurist who is more than qualified to “steer this

litigation on an efficient and prudent course.” In re: Fairlife Milk Prod. & Sales Practices

Litigation, 396 F.Supp.3d at 1371. Indeed, her systematic advancement of the N.D. Ill. Actions is

demonstrative of the way she can be expected to move the consolidated matter forward. Judge

Coleman has presided over numerous complex class actions throughout her judicial career. See,

e.g., Remijas v. Neiman Marcus Group, LLC, No. 14-cv-1735 (N.D. Ill.); Chapman v. First Index,

Inc., No. 09 C 5555 (N.D. Ill.); McCue v. MB Financial, Inc., No. 15 cv 988 (N.D. Ill.); Page v.

Alliant Credit Union, No. 1:19-cv-5965 (N.D. Ill.); Washtenaw Cnty. Employees’ Retirement Sys.

v. Walgreen Co., No. 15-cv-3187 (N.D. Ill.); Eubank v. Pella Corp., No. 06-cv-4486 (N.D. Ill.).

Judge Coleman has also presided over non-class-action cases that involved many consolidated



                                                  18
            Case MDL No. 2967 Document 25 Filed 09/08/20 Page 22 of 23



actions. See, e.g., Palomares v. Second Fed. Sav. And Loan Ass’n of Chicago, No. 10-cv-6124

(N.D. Ill.) (consolidated civil rights action).

        While the Clearview Defendants point to docket congestion as a factor that favors the

Southern District of New York, at best, that factor is neutral and does not offset the reasons for

transferring the New York Actions to the Northern District of Illinois. As set forth above, the

Southern District of New York’s docket is more congested with pending MDL matters than the

Northern District of Illinois’ docket. Further the time from filing to disposition of cases in the

Southern District of New York and the Northern District of Illinois is almost identical. While the

time from filing to trial is slightly longer in the Northern District of Illinois, it is the rare class

action that makes it to trial. To the extent these cases are tried, the slight difference in time to trial,

in the overall context of a class action, is negligible.

                                            CONCLUSION

        For the foregoing reasons, the Coalition Plaintiffs respectfully request that the Panel

transfer the New York Actions to the Northern District of Illinois for coordinated pretrial

proceedings before the Honorable Sharon Johnson Coleman.


Dated: September 8, 2020                 Respectfully submitted,

                                         LOEVY & LOEVY

                                         /s/ Scott R. Drury
                                         Scott R. Drury (drury@loevy.com)
                                         311 N. Aberdeen, 3rd Floor
                                         Chicago, IL 60607
                                         312.243.5900 (phone)
                                         312.243.5902 (fax)
                                         Plaintiff’s Counsel in Mutnick v. Clearview AI, Inc.,
                                         No. 1-20-cv-512 (N.D. Ill.)




                                                    19
Case MDL No. 2967 Document 25 Filed 09/08/20 Page 23 of 23



                    Michael William Drew (mwd@neighborhood-legal.com)
                    NEIGHBORHOOD LEGAL, LLC.
                    20 N. Clark, Ste. 3300
                    Chicago, IL 60602
                    (312) 967-7220
                    Plaintiff’s Counsel in Hall v. Clearview AI, Inc.,
                    No. 1:20-cv-846 (N.D. Ill.) and Carmean v. Macy’s Retail
                    Holdings, Inc., No. 1:20-cv-4589 (N.D. Ill.)


                    Gary Lynch (glycnh@carlsonlynch.com)
                    CARLSON LYNCH, LLP
                    1133 Penn Avenue, 5th Floor
                    Pittsburgh, PA 15222
                    (412)-322-9243
                    Plaintiffs’ Counsel in Marron v. Clearview AI, Inc.,
                    No. 1:20-cv-2989 (N.D. Ill.)


                    Brian Patrick O'Meara (bomeara@fordellp.com)
                    FORDE & O’MEARA LLP
                    111 West Washington Street, #1100
                    Chicago, IL 60602
                    (312) 641-1441
                    Plaintiffs’ Counsel in Thornley v. Clearview AI, Inc.,
                    No. 1:20-cv-3843


                    Steven T. Webster (swebster@websterbook.com)
                    WEBSTER BOOK LLP
                    300 N. Washington Street, Suite 204
                    Alexandria, VA 22314
                    (888) 987-9991
                    Plaintiff’s Counsel in Roberson v. Clearview AI, Inc.,
                    No. 1:20-cv-3705-CM




                             20
